DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 3/19/2021.
Claims 1-20 are pending.  Claims 11-20 are withdrawn. Claim 1 is currently amended.  Claim 1 is independent.
Response to Arguments
Applicants’ arguments and amendments, filed 3/19/2021, with respect to 112 Rejections (as previously presented), as indicated in line number 2 of the office action mailed 12/21/2020, have been fully considered and are persuasive.  The rejections have been withdrawn. 
Applicants' arguments and amendments, filed 3/19/2021, with respect to independent claim 1, although substantive and pertinent to expediting the prosecution of the current application, are considered not persuasive, respectfully, for the reasons that follow.
Regarding independent claim 1, the claim has been amended to recite “the distance between a projection image of the fourth contour line and the projection image of the first contour line is 1 mm or more” which applicants contend is not disclosed or taught by the prior art, including Kobayashi, since Kobayashi does not disclose new claim limitation and “the distance between a projection image of the fourth contour line and the projection image of the first contour line is a result-effective parameter” (Remarks 9-11).
Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).” 
Thus, for the aforementioned reasons the rejection is deemed proper.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the distance” in line 11 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
dependent claims 2-10 necessarily inherit the indefiniteness of the claims on which they depend.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable and obvious over Kobayashi et al. (US 2012/0126669 A1, hereinafter “Kobayashi”).

    PNG
    media_image1.png
    608
    538
    media_image1.png
    Greyscale

Regarding independent claim 1, Figure 11 of Kobayashi (which is analogous to the layers and overall structure in Figures 1-2- ¶0057) discloses a composite substrate for a surface acoustic wave device (¶0031), in which a piezoelectric material single crystal thin film 114 (“piezoelectric substrate”- ¶0057) and a supporting substrate 112 (“support substrate”- ¶0057) are bonded to each other at a bonding surface 115 (“first surface”- ¶0057), wherein: 

the bonding surface 115 has a closed second contour line (i.e., the plan-view perimeter of surface 115 at the location notated as “2nd Contour Line”; see above Examiner’s Markup Fig. 11 Kobayashi); 
the piezoelectric material single crystal thin film 114 has a closed third contour line (i.e., the plan-view perimeter of layer 114 at the location notated as “3rd Contour Line”; see above Examiner’s Markup Fig. 11 Kobayashi); and 
the supporting substrate 112 further comprises a closed fourth contour line (i.e., the plan-view perimeter of layer 112 at the location notated as “4th Contour Line”; see above Examiner’s Markup Fig. 11 Kobayashi), and
when the first contour line and the third contour line are projected perpendicularly to a plane including the bonding surface 115, a projection image (i.e., the vertical dotted line associated with the “1st Contour Line”; see above Examiner’s Markup Fig. 11 Kobayashi) of the first contour line is located outside the second contour line, and a projection image (i.e., the vertical dotted line associated with the “3rd Contour Line”; see above Examiner’s Markup Fig. 11 Kobayashi) of the third contour line is located inside the second contour line, and 
wherein there is a distance (i.e., the distance between the two vertical dotted lines extending from the notated “1st Contour Line” and “4th Contour Line”; see above Examiner’s Markup Fig. 11 Kobayashi) between a projection image (i.e., the vertical dotted line associated with the “4th Contour Line”; see above Examiner’s Markup Fig. 
Kobayashi does not expressly disclose wherein the distance between the projection image of the fourth contour line and the projection image of the first contour line is 1 mm or more.
However, it would have been obvious to form the distance between the projection image of the fourth contour line and the projection image of the first contour line within the claimed range, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 2, Figure 11 of Kobayashi discloses wherein: 
when the first contour line and the fourth contour line are projected perpendicularly onto the plane including the bonding surface 115, the projection image  of the fourth contour line is located outside the projection image of the first contour line (see above Examiner’s Markup Fig. 11 Kobayashi).
Regarding claim 3, Figure 11 of Kobayashi discloses wherein, in a cross section perpendicular to the bonding surface 115, a distance between the first contour line and an extension line (i.e., line marked as “Extension surface”) of the bonding surface is not longer than a distance between the fourth contour line and the extension line of the bonding surface.
 claim 4, Figure 11 of Kobayashi discloses wherein the composite substrate has an outer peripheral surface continuous from the first contour line to the third contour line through the second contour line.
Regarding claim 5, Figure 11 of Kobayashi discloses wherein an angle (i.e., 180°- θ, which is equivalent to 45°- ¶0057) formed by the bonding surface 115 and the continuous outer peripheral surface in a cross section in which the second contour line vertically passes is 30 degrees or more and 75 degrees or less.
Regarding claim 6, Figure 11 of Kobayashi discloses wherein an intervening layer 119 (which is analogous to layer 19 “adhesive layer”- ¶0031) is provided between the bonding surface 115 and the piezoelectric material single crystal thin film 114 and/or between the bonding surface 115 and the supporting substrate 112.
Regarding claim 9, Figure 11 of Kobayashi discloses wherein the supporting substrate 112 (which is analogous to layer 12) is any one of silicon, sapphire, alumina, glass, silicon carbide, aluminum nitride, and silicon nitride (¶0032).
Regarding claim 10, Figure 11 of Kobayashi discloses wherein the piezoelectric material single crystal thin film 114 (which is analogous to layer 14) is lithium tantalate or lithium niobate (¶0034).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable and obvious over Kobayashi in view of Ifuku et al. (US 2009/0273257 A1, hereinafter “Ifuku”).
Regarding claim 7, Figure 11 of Kobayashi discloses wherein the intervening layer 119, which is an adhesive, is made of an organic material (¶0033).
Kobayashi does not expressly disclose wherein the intervening layer is made of an inorganic material.

In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kobayashi such that wherein the intervening layer is made of an inorganic material as taught by Ifuku for the purpose of substituting art recognized equivalents known to be used for the same purpose (MPEP 2144.06), specifically a suitable and well-known composition for an adhesive.
Regarding claim 8, Figure 11 of Kobayashi discloses wherein the intervening layer 119, which is an adhesive, is made of an organic material (¶0033).
Kobayashi does not expressly disclose wherein the intervening layer includes any of silicon oxide, silicon oxynitride, amorphous silicon, polycrystalline silicon, amorphous silicon carbide, aluminum oxide, aluminum nitride, tungsten, platinum, platinum rhodium, molybdenum, ruthenium, and titanium.
Ifuku discloses forming a composite substrate using an adhesive wherein the adhesive comprises an organic material, an inorganic material, or a metal such as titanium (¶0100).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kobayashi such that wherein the intervening layer includes titanium as taught by Ifuku for the purpose of substituting art recognized equivalents known to be used for the same purpose (MPEP 2144.06), specifically a suitable and well-known composition for an adhesive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132.  The examiner can normally be reached on Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY C CHANG/Primary Examiner, Art Unit 2895